      Case 3:13-cv-08045-DGC Document 246 Filed 05/12/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
      Grand Canyon Trust; Center for Biological         No. CV-13-8045-PCT-DGC
 9    Diversity; Sierra Club; and Havasupai Tribe,
10                 Plaintiffs,                          ORDER

11    v.
12    Heather Provencio, Forest Supervisor,
      Kaibab National Forest; and
13
      United States Forest Service,
14    U.S. Department of Agriculture,
15                 Defendants,
16    and
17    Energy Fuels Resources (USA), Inc.; and
      EFR Arizona Strip LLC,
18
                   Intervenor-Defendants.
19
20
21          Before the Court are the parties’ motions for summary judgment on claim four of
22   Plaintiffs’ amended complaint. Docs. 226, 233, 234. The Court heard oral argument on
23   May 11, 2020, and will issue an order on the motions in the next few weeks.
24          While working on the motions, the Court discovered that portions of the
25   administrative record filed on compact discs (“CDs”) were missing from the file
26   maintained by the Clerk of Court. The Court will require the parties to file new copies of
27   the missing CDs by Monday, May 18, 2020. To facilitate the filings, the Court will grant
28   the parties leave to file non-electronic documents under Section II.N.2 of this District’s


                                                 1
      Case 3:13-cv-08045-DGC Document 246 Filed 05/12/20 Page 2 of 2



 1   Electronic Case Filing Administrative Policies and Procedures Manual. The filing party
 2   shall include an index and notice of filing for each CD. See § II.N.2.a.
 3          IT IS ORDERED:
 4          1.     By May 18, 2020, the parties shall file new copies of the following CDs
 5          (public and sealed as necessary) containing portions of the administrative record:
 6                 a.     The three CDs filed on May 10, 2013. Docs. 51, 67.1
 7                 b.     The CD filed on January 28, 2015. Doc. 154.2
 8                 c.     The CD filed on August 9, 2019. Doc. 215.3
 9          2.     The parties are granted leave to file non-electronic documents.
10          3.     The filing party shall include an index and notice of filing for each CD.
11          4.     The Clerk is directed to accept the CDs for filing in non-electronic format.
12          Dated this 12th day of May, 2020.
13
14
15
16
17
18
19
20
21
22          1
              The first CD contains the original administrative record filed July 7, 1988, in
     Havasupai Tribe v. United States, No. 88-cv-971-PHX-RGS (D. Ariz); the second CD
23   contains additional documents pertaining to the Canyon Mine that were either not included
     in the original record or were produced between July 1988 and April 2013; and the third
24   CD contains documents from 2013 regarding sensitive tribal religious and cultural
     practices and archaeological or heritage sites. See Doc. 51 at 2.
25
            2
             This CD contains the VER Determination (AR Doc. 525; Bates Nos. 10482-527)
26   without the confidential stamp. See Doc. 154 at 1.
27          3
             This CD supplements the administrative record filed on May 10, 2013 (Doc. 51),
     and consists of twelve documents (Appendix C) that have been designated as confidential
28   business information and are subject to the stipulated protective order the Court entered on
     May 7, 2019 (Doc. 209). See Doc. 215 at 1-2.

                                                  2
